DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2020 was filed after the mailing date of the final Office action on February 5, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 repeats the word “determining” in lines 11-12 of the claim, rendering the claim grammatically incorrect. Examiner suggests removing one instance of the word “determining.” Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8 is missing a conjunction prior to the last limitation. Examiner suggests removing the “and” following the third limitation and adding it after the fourth limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the one or more criteria" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muras et al. (US Publication No. 2006/0031189) and Lee et al. (US Publication No. 2009/0037405) in view of Belknap et al. (US Publication No. 2009/0106219) and further in view of Chaudhuri et al. (US Publication No. 2005/0223026).

As to claim 1, Muras teaches a method comprising:
generating statistics about an operation in a first execution plan (2) that is executed for a first query and that references a database object (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0028] for SQL parser 40 receiving from a user a database query 46, which in the illustrated embodiment, is provided in the form of an SQL statement, SQL parser 40 then generating a parsed statement 48 therefrom, which is passed to optimizer 42 for query optimization, as a result of query optimization, an execution or access plan 50 being generated, often using data such as platform capabilities, query content information, etc., that is stored in database 34, and once generated, the execution plan being forwarded to database engine 44 for execution of the database query on the information in database 34, [0029] for while the database engine 44 executes the query 46, a database monitor 60 tracking performance of the execution and collecting statistics and other information about how the plan 50 is performing, [0034] for the WHERE clause filtering the selection of rows of a table and multiple tables being involved in a query, and [0035] for commonly used performance statistics including type of SQL operation and elapsed time for this operation);
storing, in association with the database object and the operation, the statistics that indicate information about the operation (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0029] for the statistics and information for each query 46 being stored in a monitor database 62 and the database monitor 62 being advantageously a relational database that permits easy searching and retrieval of data, and [0035] for commonly used performance statistics including type of SQL operation and elapsed time for this operation);
after storing the statistics and in response to receiving a second query that is not equivalent to the first query, determining whether the statistics are relevant to the second query (see e.g., [0038] for in step 402, the query optimizer identifying the SQL statement and determining, in step 404, whether an existing access plan, currently maintained by the query optimizer, is available for the query and [0039] for if the query optimizer cannot locate a previously implemented query access plan, then it searching, in step 408, the records of the database monitor for a similar query or SQL statement, one of ordinary skill recognizing that there are a variety of ways to measure similarity between queries, the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics, and if the present SQL query is similar to a stored query, then the query optimizer retrieving other performance statistics about the stored query from the database monitor records, in step 410);
wherein determining whether the statistics are relevant to the second query comprises:
identifying, in the second query, an indication of the query characteristics and an indication of the operation (see e.g., [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics); and
based on the indication of the query characteristics and the indication of the operation, identifying the statistics (see e.g., [0039] for if the present SQL query is similar to a stored query, then the query optimizer retrieving other performance statistics about the stored query from the database monitor records, in step 410);
in response to determining that the statistics are relevant to the second query, determining a second execution plan based on the statistics (see e.g., [0040] for in step 412, the performance statistics of the stored query being optionally checked to verify that it performed the query as estimated and the purpose of the determination in step 412 being to identify whether the access plan tracked within the database monitor is one that performed sufficiently well so as to recommend it to the query optimizer and [0041] for from the information in the database monitor records, the query optimizer being forced, in step 414, to use certain implementations to generate an access plan (e.g., join orders, indexes, etc.) instead of generating the entire access plan from scratch); and
executing the second execution plan (see e.g., [0041] for this access plan being executed to implement the query).
Muras does not specifically disclose the query characteristics including the database object. However, Lee teaches 
the query characteristics including the database object [employees e, department d] (see e.g., [0005] for once a query is compiled, its cursor being shared for subsequently issued queries that are (syntactically, or at least semantically) equivalent, [0011] for the cursor corresponding to a previous query being reused for a new query even though different values of the bind variables are specified with the new query execution, [0017] for SELECT avg(e.salary), d.department_name FROM employees e, department d WHERE CONTAINS (e.job_id, :job) AND e.department_id = d_department_id GROUP BY d.department_name;, and [0018] for the user providing a cost and a selectivity function for the CONTAINS operator, the database server invoking the selectivity function of the operator based on the new bind value, and the resulting selectivity value being compared to the selectivity value of an existing cursor. When a subsequently-issued query is identified as being semantically equivalent to a previous query, including referring to the same tables, the selectivity of the previous query is identified.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras to include the query characteristics including the database object, as taught by Lee, for the benefit of fewer costly hard parses (see e.g., Lee, [0015]).
Muras in view of Lee does not specifically disclose a first execution plan (1) that involves a plurality of operations that includes the operation; determining an estimated performance of execution of the 
However, Belknap teaches
a first execution plan [query plan] (1) that involves a plurality of operations [steps] that includes the operation [particular step] (see e.g., [0011] for a query plan being a data structure that represents a series of steps or actions which, when executed by the database server, accomplish the operation or operations indicated in a database command and [0024] for a particular step of a query plan);
determining an estimated performance [cost estimate] of execution of the operation for the first query (see e.g., [0017] for estimating the cost of performing each step in the sequence of steps specified in the given query plan and the cost estimates for the steps being determined based on the current execution context (i.e. the state of the execution context at the time the cost estimation operations are being performed));
determining an actual performance [actual cost] of the execution of the operation (see e.g., [0024] for the actual cost of taking a particular step of a query plan); and
determining a difference between the estimated performance and the actual performance (see e.g., [0024] for comparing the optimizer's predicted costs for a particular step of a query plan against the actual cost of taking that step).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras in view of Lee to include a first execution plan (1) that involves a plurality of operations that includes the operation; determining an estimated performance of execution of the operation for the first query; determining an actual performance of the execution of the operation; and determining a difference between the estimated performance and the actual 
Muras and Lee in view of Belknap does not specifically disclose based on a magnitude of the difference between the estimated performance and the actual performance, determining whether to store the statistics; and in response to determining to store the statistics, storing the statistics. However, Chaudhuri teaches
based on a magnitude of the difference [large discrepancy] between the estimated performance [optimizer’s estimated time] and the actual performance [actual execution time], determining whether to store the statistics (see e.g., [0027] for building or updating the statistics of columns by seeking queries with a large discrepancy between the optimizer’s estimated time and the actual execution time, statements being partitioned based on the tables referenced (FromTables attribute) and join conditions down the columns that could benefit from the creation/update of statistics by eliminating statements which have a super set of the columns involved in some other statement, and five or less statements being selected per partition such that no more than a total of 100 statements are contained in the summary, while maximizing the total value of CostRatio (defined as ExecutionCost/EstimatedCost) over the statements in the summary. Based on the magnitude of the discrepancy between the optimizer’s estimated time and the actual execution time, statistics are built or updated. It is inherent that statistics need to be stored as part of building and updating.); and
in response to determining to store the statistics, storing the statistics  (see e.g., [0027] for building or updating the statistics of columns by seeking queries with a large discrepancy between the optimizer’s estimated time and the actual execution time, statements being partitioned based on the tables referenced (FromTables attribute) and join conditions down the columns that could benefit from the creation/update of statistics by eliminating statements which have a super set of the columns involved in some other statement, and five or less statements being selected per partition such that no more than a total of 100 statements are contained in the summary, while maximizing the total value of CostRatio (defined as ExecutionCost/EstimatedCost) over the statements in the summary. Based on the magnitude of the discrepancy between the optimizer’s estimated time and the actual execution time, statistics are built or updated. It is inherent that statistics need to be stored as part of building and updating.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras and Lee in view of Belknap to include based on a magnitude of the difference between the estimated performance and the actual performance, determining whether to store the statistics; and in response to determining to store the statistics, storing the statistics, as taught by Chaudhuri, for the benefit of reducing the resources needed to accomplish tasks such as index tuning (see e.g., Chaudhuri, [0003]).

As to claim 2, the limitations of parent claim 1 have been discussed above. Muras teaches
wherein the operation is a filter operation on the database object, wherein the filter operation includes a predicate that was applied to the database object (see e.g., [0034] for the WHERE clause filtering the selection of rows of a table and [0040] for the SELECT clause sufficiently filtering records acted on by the WHERE clause. WHERE clauses inherently contain predicates for filtering.).

As to claim 3, the limitations of parent claim 1 have been discussed above. Muras teaches 
wherein the operation is a join operation that involves the database object and one or more other database objects (see e.g., [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics. JOIN clauses inherently involve multiple database objects.).

As to claim 4, the limitations of parent claim 1 have been discussed above. Muras teaches wherein:
identifying the indication of the query characteristics and the indication of the operation is performed without examining any cursor that includes the first execution plan (see e.g., [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics).
Muras does not specifically disclose the query characteristics including the database object; and wherein: storing the statistics comprises storing the statistics separate from any cursor that is associated with the first execution plan. However, Lee teaches 
the query characteristics including the database object [employees e, department d] (see e.g., [0005] for once a query is compiled, its cursor being shared for subsequently issued queries that are (syntactically, or at least semantically) equivalent, [0011] for the cursor corresponding to a previous query being reused for a new query even though different values of the bind variables are specified with the new query execution, [0017] for SELECT avg(e.salary), d.department_name FROM employees e, department d WHERE CONTAINS (e.job_id, :job) AND e.department_id = d_department_id GROUP BY d.department_name;, and [0018] for the user providing a cost and a selectivity function for the CONTAINS operator, the database server invoking the selectivity function of the operator based on the new bind value, and the resulting selectivity value being compared to the selectivity value of an existing cursor. When a subsequently-issued query is identified as being semantically equivalent to a previous query, including referring to the same tables, the selectivity of the previous query is identified.
wherein: storing the statistics comprises storing the statistics separate from any cursor that is associated with the first execution plan (see e.g., [0053] for parent cursor 202 not being a typical cursor that includes an execution plan and instead, parent cursor 202 including any invariant statistics associated with the particular query, and only parent cursors being examined to determine whether a new query is semantically equivalent to a previous query).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras to include the query characteristics including the database object; and wherein: storing the statistics comprises storing the statistics separate from any cursor that is associated with the first execution plan, as taught by Lee, for the benefit of fewer costly hard parses (see e.g., Lee, [0015]).

As to claim 5, the limitations of parent claim 1 have been discussed above. Muras teaches
wherein the first query was issued in a first database session and the second query was issued in a second database session that is different than the first database session (see e.g., [0037] for an access plan for a particular SQL statement not being found in the cache if the cache is in volatile memory that exists only during the current session of the query optimizer and the database monitor storing a non-volatile record of previously executed access plans and, therefore, providing an additional source of information for the query optimizer. When an access plan generated for a first query in a first session is stored in non-volatile memory, the second query may access the plan during a second session.).

As to claim 6, the limitations of parent claim 1 have been discussed above. Muras teaches wherein the statistics are first statistics, the operation is a first operation, and the database object is a first database object, the method further comprising:
generating second statistics about a second operation that involved one or more second database objects that includes a second database object (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0029] for while the database engine 44 executes the query 46, a database monitor 60 tracking performance of the execution and collecting statistics and other information about how the plan 50 is performing, [0034] for the WHERE clause filtering the selection of rows of a table and multiple tables being involved in a query, and [0035] for commonly used performance statistics including type of SQL operation and elapsed time for this operation).
Muras in view of Lee does not specifically disclose a second operation in the plurality of operations; determining a second estimated performance of execution of the second operation; determining a second actual performance of the execution of the second operation; and determining a second difference between the second estimated performance and the second actual performance. However, Belknap teaches
a second operation in the plurality of operations (see e.g., [0011] for a query plan being a data structure that represents a series of steps or actions which, when executed by the database server, accomplish the operation or operations indicated in a database command and [0024] for a particular step of a query plan);
determining a second estimated performance of execution of the second operation (see e.g., [0017] for estimating the cost of performing each step in the sequence of steps specified in the given query plan and the cost estimates for the steps being determined based on the current execution context (i.e. the state of the execution context at the time the cost estimation operations are being performed)); and
determining a second actual performance of the execution of the second operation (see e.g., [0024] for the actual cost of taking a particular step of a query plan
determining a second difference between the second estimated performance and the second actual performance (see e.g., [0024] for comparing the optimizer's predicted costs for a particular step of a query plan against the actual cost of taking that step).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras in view of Lee to include a second operation in the plurality of operations; determining a second estimated performance of execution of the second operation; determining a second actual performance of the execution of the second operation; and determining a second difference between the second estimated performance and the second actual performance, as taught by Belknap, for the benefit of compensating for an estimation error of predicted costs for a particular step of a query plan (see e.g., Belknap, [0024]).
Muras and Lee in view of Belknap does not specifically disclose determining, based on a second magnitude of the second difference, determining whether to store the second statistics; and in response to determining that the one or more criteria are not satisfied, refraining from storing the second statistics for a subsequent query. However, Chaudhuri teaches
determining, based on a second magnitude of the second difference, determining whether to store the second statistics (see e.g., [0027] for building or updating the statistics of columns by seeking queries with a large discrepancy between the optimizer’s estimated time and the actual execution time, statements being partitioned based on the tables referenced (FromTables attribute) and join conditions down the columns that could benefit from the creation/update of statistics by eliminating statements which have a super set of the columns involved in some other statement, and five or less statements being selected per partition such that no more than a total of 100 statements are contained in the summary, while maximizing the total value of CostRatio (defined as ExecutionCost/EstimatedCost) over the statements in the summary. Based on the magnitude of the discrepancy between the optimizer’s estimated time and the actual execution time, statistics are built or updated. It is inherent that statistics need to be stored as part of building and updating.); and
in response to determining that the one or more criteria are not satisfied, refraining from storing the second statistics for a subsequent query (see e.g., [0027] for building or updating the statistics of columns by seeking queries with a large discrepancy between the optimizer’s estimated time and the actual execution time, statements being partitioned based on the tables referenced (FromTables attribute) and join conditions down the columns that could benefit from the creation/update of statistics by eliminating statements which have a super set of the columns involved in some other statement, and five or less statements being selected per partition such that no more than a total of 100 statements are contained in the summary, while maximizing the total value of CostRatio (defined as ExecutionCost/EstimatedCost) over the statements in the summary. Based on the magnitude of the discrepancy between the optimizer’s estimated time and the actual execution time, statistics are built or updated. It is inherent that statistics need to be stored as part of building and updating.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras and Lee in view of Belknap to include determining, based on a second magnitude of the second difference, determining whether to store the second statistics; and in response to determining that the one or more criteria are not satisfied, refraining from storing the second statistics for a subsequent query, as taught by Chaudhuri, for the benefit of reducing the resources needed to accomplish tasks such as index tuning (see e.g., Chaudhuri, [0003]).

As to claim 7, the limitations of parent claim 1 have been discussed above. Muras in view of Lee does not specifically disclose wherein determining the actual performance of the execution of the operation 
wherein determining the actual performance of the execution of the operation comprises determining a time that lapsed to execute the operation or determining a number or amount of computer resources that were required to execute the operation (see e.g., [0019] for costs criteria including a variety of factors, including speed and resource usage and [0024] for the actual cost of taking a particular step of a query plan).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras in view of Lee wherein determining the actual performance of the execution of the operation comprises determining a time that lapsed to execute the operation or determining a number or amount of computer resources that were required to execute the operation, as taught by Belknap, for the benefit of compensating for an estimation error of predicted costs for a particular step of a query plan (see e.g., Belknap, [0024]).

As to claim 9, the limitations of parent claim 1 have been discussed above. Muras teaches wherein identifying the statistics comprises: 
using an identifier of the query characteristics to identify an entry in a data structure that comprises a plurality of entries, each entry in the plurality of entries containing certain statistics about one or more operations involving different database objects (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0029] for the statistics and information for each query 46 being stored in a monitor database 62 and the database monitor 62 being advantageously a relational database that permits easy searching and retrieval of data, [0035] for commonly used performance statistics including type of SQL operation and elapsed time for this operation, and [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics.); and
analyzing the entry to determine whether a particular join or a particular predicate in the second query matches, in the entry, a predicate or a join that is indicated in the first query (see e.g., [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics.).
Muras does not specifically disclose the query characteristics including the database object. However, Lee teaches 
the query characteristics including the database object [employees e, department d] (see e.g., [0005] for once a query is compiled, its cursor being shared for subsequently issued queries that are (syntactically, or at least semantically) equivalent, [0011] for the cursor corresponding to a previous query being reused for a new query even though different values of the bind variables are specified with the new query execution, [0017] for SELECT avg(e.salary), d.department_name FROM employees e, department d WHERE CONTAINS (e.job_id, :job) AND e.department_id = d_department_id GROUP BY d.department_name;, and [0018] for the user providing a cost and a selectivity function for the CONTAINS operator, the database server invoking the selectivity function of the operator based on the new bind value, and the resulting selectivity value being compared to the selectivity value of an existing cursor. When a subsequently-issued query is identified as being semantically equivalent to a previous query, including referring to the same tables, the selectivity of the previous query is identified.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras to include the query characteristics including the database object, as taught by Lee, for the benefit of fewer costly hard parses (see e.g., Lee, [0015]).


wherein the entry indicates when the certain statistics were generated or last used (see e.g., [0145] for a timestamp property indicating when the information was generated).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras in view of Lee wherein the entry indicates when the certain statistics were generated or last used, as taught by Belknap, for the benefit of determining whether statistics are sufficiently up-to-date (see e.g., Belknap, [0144]-[0145]).

As to claim 11, the limitations of parent claims 1 and 9 have been discussed above. Muras teaches wherein: 
the operation is a filter operation that includes the predicate that is applied to the database object (see e.g., [0034] for the WHERE clause filtering the selection of rows of a table and [0040] for the SELECT clause sufficiently filtering records acted on by the WHERE clause. WHERE clauses inherently contain predicates for filtering.); and
the method further indicating that the particular predicate in the second query matches the predicate indicated in the first query (see e.g., [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics).
Muras does not specifically disclose wherein: the particular predicate in the second query is one of a plurality of predicates in the second query; and the particular predicate is not the first predicate in the plurality of predicates. However, Lee teaches wherein
the particular predicate [e.department_id = d_department_id] in the second query is one of a plurality of predicates in the second query (see e.g., [0017] for SELECT avg(e.salary), d.department_name FROM employees e, department d WHERE CONTAINS (e.job_id, :job) AND e.department_id = d_department_id GROUP BY d.department_name;); and
the particular predicate is not the first predicate in the plurality of predicates (see e.g., [0017] for SELECT avg(e.salary), d.department_name FROM employees e, department d WHERE CONTAINS (e.job_id, :job) AND e.department_id = d_department_id GROUP BY d.department_name;).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras wherein: the particular predicate in the second query is one of a plurality of predicates in the second query; and the particular predicate is not the first predicate in the plurality of predicates, as taught by Lee, for the benefit of making cursor sharing bind-aware for a limited class of queries (see e.g., Lee, [0017]).

As to claim 12, the limitations of parent claim 1 have been discussed above. Muras teaches
wherein the statistics include a first number of data items that were read from the database object and a second number of data items that resulted from the operation (see e.g., [0035] for commonly used performance statistics including number of row updated, inserted, or deleted and number of rows fetched and [0040] for the performance statistics being used to determine the number of rows fetched as compared to the number of rows updated).

As to claim 13, the limitations of parent claim 1 have been discussed above. Muras teaches
wherein the first execution plan cannot be used to generate valid results for the second query (see e.g., [0038] for in step 402, the query optimizer identifying the SQL statement and determining, in step 404, whether an existing access plan, currently maintained by the query optimizer, is available for the query, [0039] for if the query optimizer can not locate a previously implemented query access plan, then it searching, in step 408, the records of the database monitor for a similar query or SQL statement, one of ordinary skill recognizing that there are a variety of ways to measure similarity between queries, the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics, and if the present SQL query is similar to a stored query, then the query optimizer retrieving other performance statistics about the stored query from the database monitor records, in step 410, and [0041] for from the information in the database monitor records, the query optimizer being forced, in step 414, to use certain implementations to generate an access plan (e.g., join orders, indexes, etc.) instead of generating the entire access plan from scratch).

As to claim 14, Muras teaches one or more storage media storing instructions which, when executed by one or more processors, cause:
generating statistics about an operation in a first execution plan (2) that is executed for a first query and that references a database object (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0028] for SQL parser 40 receiving from a user a database query 46, which in the illustrated embodiment, is provided in the form of an SQL statement, SQL parser 40 then generating a parsed statement 48 therefrom, which is passed to optimizer 42 for query optimization, as a result of query optimization, an execution or access plan 50 being generated, often using data such as platform capabilities, query content information, etc., that is stored in database 34, and once generated, the execution plan being forwarded to database engine 44 for execution of the database query on the information in database 34, [0029] for while the database engine 44 executes the query 46, a database monitor 60 tracking performance of the execution and collecting statistics and other information about how the plan 50 is performing, [0034] for the WHERE clause filtering the selection of rows of a table and multiple tables being involved in a query, and [0035] for commonly used performance statistics including type of SQL operation and elapsed time for this operation);
storing, in association with the database object and the operation, the statistics that indicate information about the operation (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0029] for the statistics and information for each query 46 being stored in a monitor database 62 and the database monitor 62 being advantageously a relational database that permits easy searching and retrieval of data, and [0035] for commonly used performance statistics including type of SQL operation and elapsed time for this operation);
after storing the statistics and in response to receiving a second query that is not equivalent to the first query, determining whether the statistics are relevant to the second query (see e.g., [0038] for in step 402, the query optimizer identifying the SQL statement and determining, in step 404, whether an existing access plan, currently maintained by the query optimizer, is available for the query and [0039] for if the query optimizer can not locate a previously implemented query access plan, then it searching, in step 408, the records of the database monitor for a similar query or SQL statement, one of ordinary skill recognizing that there are a variety of ways to measure similarity between queries, the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics, and if the present SQL query is similar to a stored query, then the query optimizer retrieving other performance statistics about the stored query from the database monitor records, in step 410);
wherein determining whether the statistics are relevant to the second query comprises:
identifying, in the second query, an indication of the query characteristics and an indication of the operation (see e.g., [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics); and
based on the indication of the query characteristics and the indication of the operation, identifying the statistics (see e.g., [0039] for if the present SQL query is similar to a stored query, then the query optimizer retrieving other performance statistics about the stored query from the database monitor records, in step 410);
in response to determining that the statistics are relevant to the second query, determining a second execution plan based on the statistics (see e.g., [0040] for in step 412, the performance statistics of the stored query being optionally checked to verify that it performed the query as estimated and the purpose of the determination in step 412 being to identify whether the access plan tracked within the database monitor is one that performed sufficiently well so as to recommend it to the query optimizer and [0041] for from the information in the database monitor records, the query optimizer being forced, in step 414, to use certain implementations to generate an access plan (e.g., join orders, indexes, etc.) instead of generating the entire access plan from scratch); and
executing the second execution plan (see e.g., [0041] for this access plan being executed to implement the query).
Muras does not specifically disclose the query characteristics including the database object. However, Lee teaches 
the query characteristics including the database object [employees e, department d] (see e.g., [0005] for once a query is compiled, its cursor being shared for subsequently issued queries that are (syntactically, or at least semantically) equivalent, [0011] for the cursor corresponding to a previous query being reused for a new query even though different values of the bind variables are specified with the new query execution, [0017] for SELECT avg(e.salary), d.department_name FROM employees e, department d WHERE CONTAINS (e.job_id, :job) AND e.department_id = d_department_id GROUP BY d.department_name;, and [0018] for the user providing a cost and a selectivity function for the CONTAINS operator, the database server invoking the selectivity function of the operator based on the new bind value, and the resulting selectivity value being compared to the selectivity value of an existing cursor. When a subsequently-issued query is identified as being semantically equivalent to a previous query, including referring to the same tables, the selectivity of the previous query is identified.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the media of Muras to include the query characteristics including the database object, as taught by Lee, for the benefit of fewer costly hard parses (see e.g., Lee, [0015]).
Muras in view of Lee does not specifically disclose a first execution plan (1) that involves a plurality of operations that includes the operation; determining an estimated performance of execution of the operation for the first query; determining an actual performance of the execution of the operation; and determining a difference between the estimated performance and the actual performance. However, Belknap teaches
a first execution plan [query plan] (1) that involves a plurality of operations [steps] that includes the operation [particular step] (see e.g., [0011] for a query plan being a data structure that represents a series of steps or actions which, when executed by the database server, accomplish the operation or operations indicated in a database command and [0024] for a particular step of a query plan);
determining an estimated performance [cost estimate] of execution of the operation for the first query (see e.g., [0017] for estimating the cost of performing each step in the sequence of steps specified in the given query plan and the cost estimates for the steps being determined based on the current execution context (i.e. the state of the execution context at the time the cost estimation operations are being performed));
determining an actual performance [actual cost] of the execution of the operation (see e.g., [0024] for the actual cost of taking a particular step of a query plan); and
determining a difference between the estimated performance and the actual performance (see e.g., [0024] for comparing the optimizer's predicted costs for a particular step of a query plan against the actual cost of taking that step).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the media of Muras in view of Lee to include a first execution plan (1) that involves a plurality of operations that includes the operation; determining an estimated performance of execution of the operation for the first query; determining an actual performance of the execution of the operation; and determining a difference between the estimated performance and the actual performance, as taught by Belknap, for the benefit of compensating for an estimation error of predicted costs for a particular step of a query plan (see e.g., Belknap, [0024]).
Muras and Lee in view of Belknap does not specifically disclose based on a magnitude of the difference between the estimated performance and the actual performance, determining whether to store the statistics; and in response to determining to store the statistics, storing the statistics. However, Chaudhuri teaches
based on a magnitude of the difference [large discrepancy] between the estimated performance [optimizer’s estimated time] and the actual performance [actual execution time], determining whether to store the statistics (see e.g., [0027] for building or updating the statistics of columns by seeking queries with a large discrepancy between the optimizer’s estimated time and the actual execution time, statements being partitioned based on the tables referenced (FromTables attribute) and join conditions down the columns that could benefit from the creation/update of statistics by eliminating statements which have a super set of the columns involved in some other statement, and five or less statements being selected per partition such that no more than a total of 100 statements are contained in the summary, while maximizing the total value of CostRatio (defined as ExecutionCost/EstimatedCost) over the statements in the summary. Based on the magnitude of the discrepancy between the optimizer’s estimated time and the actual execution time, statistics are built or updated. It is inherent that statistics need to be stored as part of building and updating.); and
in response to determining to store the statistics, storing the statistics (see e.g., [0027] for building or updating the statistics of columns by seeking queries with a large discrepancy between the optimizer’s estimated time and the actual execution time, statements being partitioned based on the tables referenced (FromTables attribute) and join conditions down the columns that could benefit from the creation/update of statistics by eliminating statements which have a super set of the columns involved in some other statement, and five or less statements being selected per partition such that no more than a total of 100 statements are contained in the summary, while maximizing the total value of CostRatio (defined as ExecutionCost/EstimatedCost) over the statements in the summary. Based on the magnitude of the discrepancy between the optimizer’s estimated time and the actual execution time, statistics are built or updated. It is inherent that statistics need to be stored as part of building and updating.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the media of Muras and Lee in view of Belknap to include based on a magnitude of the difference between the estimated performance and the actual performance, determining whether to store the statistics; and in response to determining to store the statistics, storing the statistics, as taught 

As to claim 15, the limitations of parent claim 14 have been discussed above. Muras teaches
wherein the operation is (a) a join operation that involves the database object and one or more other database objects (see e.g., [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics. JOIN clauses inherently involve multiple database objects.) or (b) a filter operation on the database object, wherein the filter operation includes a predicate that was applied to the database object (see e.g., [0034] for the WHERE clause filtering the selection of rows of a table and [0040] for the SELECT clause sufficiently filtering records acted on by the WHERE clause. WHERE clauses inherently contain predicates for filtering.).

As to claim 16, the limitations of parent claim 14 have been discussed above. Muras teaches wherein:
identifying the indication of the query characteristics and the indication of the operation is performed without examining any cursor that includes the first execution plan (see e.g., [0039] for the queries being compared on their SQL syntax, their JOIN variables, their WHERE clauses, their host variables, and other characteristics).
Muras does not specifically disclose the query characteristics including the database object; and wherein: storing the statistics comprises storing the statistics separate from any cursor that includes the first execution plan. However, Lee teaches 
the query characteristics including the database object [employees e, department d] (see e.g., [0005] for once a query is compiled, its cursor being shared for subsequently issued queries that are (syntactically, or at least semantically) equivalent, [0011] for the cursor corresponding to a previous query being reused for a new query even though different values of the bind variables are specified with the new query execution, [0017] for SELECT avg(e.salary), d.department_name FROM employees e, department d WHERE CONTAINS (e.job_id, :job) AND e.department_id = d_department_id GROUP BY d.department_name;, and [0018] for the user providing a cost and a selectivity function for the CONTAINS operator, the database server invoking the selectivity function of the operator based on the new bind value, and the resulting selectivity value being compared to the selectivity value of an existing cursor. When a subsequently-issued query is identified as being semantically equivalent to a previous query, including referring to the same tables, the selectivity of the previous query is identified.); and
wherein: storing the statistics comprises storing the statistics separate from any cursor that includes the first execution plan (see e.g., [0053] for parent cursor 202 not being a typical cursor that includes an execution plan and instead, parent cursor 202 including any invariant statistics associated with the particular query, and only parent cursors being examined to determine whether a new query is semantically equivalent to a previous query).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the media of Muras to include the query characteristics including the database object; and wherein: storing the statistics comprises storing the statistics separate from any cursor that includes the first execution plan, as taught by Lee, for the benefit of fewer costly hard parses (see e.g., Lee, [0015]).

As to claim 17, the limitations of parent claim 14 have been discussed above. Muras teaches wherein the statistics are first statistics, the operation is a first operation, and the database object is a first database object, wherein the instructions, when executed by the one or more processors, further cause:
generating second statistics about a second operation that involved one or more second database objects that includes a second database object (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0029] for while the database engine 44 executes the query 46, a database monitor 60 tracking performance of the execution and collecting statistics and other information about how the plan 50 is performing, [0034] for the WHERE clause filtering the selection of rows of a table and multiple tables being involved in a query, and [0035] for commonly used performance statistics including type of SQL operation and elapsed time for this operation). 
Muras in view of Lee does not specifically disclose determining, based on one or more criteria, whether to store the second statistics; and in response to determining that the one or more criteria are not satisfied, refraining from storing the second statistics for a subsequent query. However, Belknap teaches
determining, based on one or more criteria, whether to store the second statistics (see e.g., [0102] for at step 260, the database server determining whether or not the received database command is a repeatable database command, each database server being configured to perform this classification differently, using any one or combination of criteria for determining the likelihood of repeatability, and these criteria being hard-coded into the database server, or established by an administrator, [0109] for at step 270, for database commands that have been identified as repeatable in step 260, the database server automatically recording information related to the execution of the query plan for that database command, according to an embodiment, this capturing of information entailing recording the data collected by the database server while executing the database command in step 250, and information, related to the execution of a query, which is captured in this manner, being referred to herein as "captured information" for the query, and [0110]-[0114] for the captured information being stored in any table, database, or repository available to the database server, for example, the captured information being stored in a plan history, as described in section 3.2, or an SMO 157 of SMB 150, and in one embodiment, the captured information for a database command including: plan execution statistics, such as execution time, processor usage, and input/output usage, compilation environment, bind variable values, session settings, system configuration parameters, and any other interesting properties of the current execution context); and
in response to determining that the one or more criteria are not satisfied, refraining from storing the second statistics for a subsequent query (see e.g., [0102] for at step 260, the database server determining whether or not the received database command is a repeatable database command, each database server being configured to perform this classification differently, using any one or combination of criteria for determining the likelihood of repeatability, and these criteria being hard-coded into the database server, or established by an administrator and [0109] for at step 270, for database commands that have been identified as repeatable in step 260, the database server automatically recording information related to the execution of the query plan for that database command, according to an embodiment, this capturing of information entailing recording the data collected by the database server while executing the database command in step 250, and information, related to the execution of a query, which is captured in this manner, being referred to herein as "captured information" for the query).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the media of Muras in view of Lee to determine, based on one or more criteria, whether to store the second statistics; and in response to determining that the one or more criteria are not satisfied, refrain from storing the second statistics for a subsequent query, as taught by Belknap, for the benefit of automatically identifying which database commands are likely to be worth the effort of tuning or storing an outline (see e.g., Belknap, [0029] and [0033]).

As to claim 19, the limitations of parent claim 14 have been discussed above. Muras in view of Lee does not specifically disclose wherein the instructions, when executed by the one or more processors, further cause: storing execution time data that indicates a time to execute the first execution plan; and determining, based on the execution time data, an amount of time to devote to processing dynamic statistics that includes the statistics. However, Belknap teaches wherein the instructions, when executed by the one or more processors, further cause:
storing execution time data that indicates a time to execute the first execution plan (see e.g., [0019] for costs criteria including a variety of factors, including speed, [0170] for in step 510, the database server receiving a request to execute a database command, which it forwards to the query optimizer, in step 520, the query optimizer generating a number of alternative query plans for the database command, using techniques described in this application or otherwise known, for example, the query optimizer generating plans A, B, C, and D, in step 530, the query optimizer estimating predicted costs for performing each of the alternative query plans, and for example, the query optimizer predicting the costs of A to be 4, B to be 6, C to be 7, and D to be 5, and [0174] for the query optimizer identifying the query plan in the set of alternative query plans with the lowest total predicted cost and for example, the query optimizer identifying plan A, because the cost of plan A is lower than any other plan); and
determining, based on the execution time data, an amount of time to devote to processing dynamic statistics that includes the statistics (see e.g., [0184] for according to an embodiment, the database server being configured to optimistically assume that the query optimizer will predict the total costs of the query plans it generates with reasonable accuracy, and that a new plan selected by the query optimizer is therefore likely to be actually optimal, accordingly, the database server, upon first generating a new plan, utilizing that plan without it being verified during a certain trial period, and at the end of the period, the new plan being either permanently verified as acceptable for executing the database command, or marked as unacceptable, in which case it may no longer be used to execute the database command and [0186] for when the optimizer generates a new plan for the first time (i.e. a plan for which no verification data exists), verification data being generated for the new plan indicating that it is preliminarily assumed to be acceptable, the new plan being then effectively placed on probation, during which time the query optimizer may utilize the query plan as if it were permanently verified, and during this time, performance statistics being collected and maintained for the new plan. Based on plan A being predicted as the fastest query plan to execute, it is determined that statistics will be processed for plan A for a trial period.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the media of Muras in view of Lee wherein the instructions, when executed by the one or more processors, further cause: storing execution time data that indicates a time to execute the first execution plan; and determining, based on the execution time data, an amount of time to devote to processing dynamic statistics that includes the statistics, as taught by Belknap, for the benefit of determining whether or not a new plan performs as well as predicted (see e.g., Belknap, [0167]).

As to claim 20, the limitations of parent claim 14 have been discussed above. Muras teaches
wherein the statistics include a first number of data items that were read from the database object and a second number of data items that resulted from the operation (see e.g., [0035] for commonly used performance statistics including number of row updated, inserted, or deleted and number of rows fetched and [0040] for the performance statistics being used to determine the number of rows fetched as compared to the number of rows updated).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muras et al. (US Publication No. 2006/0031189) in view of Lohman et al. (US Patent No. 5,301,317).

As to claim 8, Muras teaches a method comprising:
generating statistics about an operation in a first execution plan that is executed for a first query and that references a database object (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0028] for SQL parser 40 receiving from a user a database query 46, which in the illustrated embodiment, is provided in the form of an SQL statement, SQL parser 40 then generating a parsed statement 48 therefrom, which is passed to optimizer 42 for query optimization, as a result of query optimization, an execution or access plan 50 being generated, often using data such as platform capabilities, query content information, etc., that is stored in database 34, and once generated, the execution plan being forwarded to database engine 44 for execution of the database query on the information in database 34, [0029] for while the database engine 44 executes the query 46, a database monitor 60 tracking performance of the execution and collecting statistics and other information about how the plan 50 is performing, [0034] for the WHERE clause filtering the selection of rows of a table and multiple tables being involved in a query, and [0035] for commonly used performance statistics including type of SQL operation, elapsed time for this operation, and estimated completion time);
storing, in association with the database object and the operation, the statistics that indicate information about the operation (see e.g., [0009] for a database monitor typically tracking the name of the tables accessed by the query, [0029] for the statistics and information for each query 46 being stored in a monitor database 62 and the database monitor 62 being advantageously a relational database that permits easy searching and retrieval of data, and [0035] for commonly used performance statistics including type of SQL operation and elapsed time for this operation);
storing execution time data that indicates a time to execute the first execution plan (see e.g., [0009] for a database monitor typically tracking the duration of time the query took to complete, [0028] for as a result of query optimization, an execution or access plan 50 being generated, and once generated, the execution plan being forwarded to database engine 44 for execution of the database query on the information in database 34, and [0029] for the statistics and information for each query 46 being stored in a monitor database 62); 
after storing the statistics, receiving a second query (see e.g., [0028] for SQL parser 40 receiving from a user a database query 46, which in the illustrated embodiment, is provided in the form of an SQL statement); and
after receiving the second query, using the execution time data that is associated with the first execution plan (see e.g., [0042] for in step 502, the query optimizer receiving an SQL statement and identifying, in step 504, an access plan that had previously been used to implement this SQL statement, in step 506, the query optimizer then searching for a record in the database monitor of a previous SQL statement that also used this access plan, from this record, a determination being made, in step 508, about how well the access plan performed the SQL statement, for example, the estimated completion time being compared to the actual completion time, if the performance of the access plan was below acceptable levels, then the query optimizer forcing re-optimization of the access plan for this SQL statement, and in step 510, if the access plan did perform adequately, then the query optimizer implementing the query plan as it stands, in step 512).

after receiving the second query, using the execution time data [initial estimated execution time] to determine an amount of time [predetermined fraction of initial estimated execution time] to devote to processing, during compilation of the second query, dynamic statistics [estimated execution times of alternative plans in a given search space] that includes the statistics [estimated execution time of new plan] (see e.g., col. 11, line 65 – col. 12, line 8 for a larger set of alternative plans being evaluated only if the initial estimated execution time exceeds the expected time to evaluate that larger set of alternatives by some given threshold and claim 1 for determining the evaluation cost of evaluating the execution costs of a plurality of plans in another search space, if said evaluation cost is less than a predetermined fraction of said first execution cost, performing the steps of evaluating the execution costs of said plurality of plans in said another search space, and identifying a new plan having a second execution cost that is the minimum in said another search space. After receiving a query, the initial estimated execution time is used to determine a predetermined fraction of the initial estimated execution time to devote to processing, during compilation of the query, estimated execution times of alternative plans in a given search space, including the estimated execution time of a new plan.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras to include after receiving the second query, using the execution time data to determine an amount of time to devote to processing, during compilation of the second query, dynamic statistics that includes the statistics, as taught by Lohman, for the benefit of trading off the time spent estimating the execution cost of alternate query execution plans against the potential savings in execution time that one of those alternate plans may yield (see e.g., Lohman, abstract).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muras et al. (US Publication No. 2006/0031189) in view of Lohman et al. (US Patent No. 5,301,317) as applied to claim 8 above, and further in view of Belknap et al. (US Publication No. 2009/0106219).

As to claim 18, the limitations of parent claim 8 have been discussed above. Muras in view of Lohman does not specifically disclose prior to storing the statistics: determining, based on one or more criteria, whether to store the statistics, wherein determining whether to store the statistics comprises determining a time that lapsed to execute the first execution plan or determining a number or amount of computer resources that were required to execute the first execution plan. However, Belknap teaches prior to storing the statistics:
determining, based on one or more criteria, whether to store the statistics (see e.g., [0102] for at step 260, the database server determining whether or not the received database command is a repeatable database command, each database server being configured to perform this classification differently, using any one or combination of criteria for determining the likelihood of repeatability, and these criteria being hard-coded into the database server, or established by an administrator, [0109] for at step 270, for database commands that have been identified as repeatable in step 260, the database server automatically recording information related to the execution of the query plan for that database command, according to an embodiment, this capturing of information entailing recording the data collected by the database server while executing the database command in step 250, and information, related to the execution of a query, which is captured in this manner, being referred to herein as "captured information" for the query, and [0110]-[0114] for the captured information being stored in any table, database, or repository available to the database server, for example, the captured information being stored in a plan history, as described in section 3.2, or an SMO 157 of SMB 150, and in one embodiment, the captured information for a database command including: plan execution statistics, such as execution time, processor usage, and input/output usage, compilation environment, bind variable values, session settings, system configuration parameters, and any other interesting properties of the current execution context),
wherein determining whether to store the statistics comprises determining a time that lapsed to execute the first execution plan or determining a number or amount of computer resources that were required to execute the first execution plan (see e.g., [0117] for an administrator only wishing to capture information for more resource-intensive repeatable database commands, thus, the administrator configuring the database server to, before capturing information (or adding the command to the statement log), determine if one or a combination of various indicators for resource utilization (e.g. elapsed time, processor usage) cross some pre-defined threshold during execution of the database command, and information being only captured if the various indicator or indicators cross the predefined threshold).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the method of Muras in view of Lohman to prior to storing the statistics: determine, based on one or more criteria, whether to store the statistics, wherein determining whether to store the statistics comprises determining a time that lapsed to execute the first execution plan or determining a number or amount of computer resources that were required to execute the first execution plan, as taught by Belknap, for the benefit of automatically identifying which database commands are likely to be worth the effort of tuning or storing an outline (see e.g., Belknap, [0029] and [0033]).

Response to Amendment
The objection to claim 4 has been withdrawn in light of Applicant’s amendments to said claim
The 35 U.S.C. 112, first paragraph rejection of claims 14-17, 19, and 20 has been withdrawn in light of Applicant’s amendments to independent claim 14.

Response to Arguments
Applicant’s arguments, see pages 11-13 of Applicant’s Response, filed March 12, 2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Chaudhuri et al. (US Publication No. 2005/0223026) and Lohman et al. (US Patent No. 5,301,317).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Day et al. (US Publication No. 2006/0004695) for “[i]f the actual performance of the new access plan is considerably better than the current performance specification, the performance specification for the query could also optionally be updated (step 452) to reflect the better performance of the newly-generated access plan” (see [0035]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666.  The examiner can normally be reached on Monday-Thursday, 10:00am-2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





07-26-2021
/DARA J GLASSER/Examiner, Art Unit 2161                                                                                                                                                                                                        
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161